Dismissed and Memorandum Opinion filed May 5, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00629-CV

                          MARTIN NORRIS, Appellant

                                         V.
   DARYL OSTRANDER AND/OR 1406 ROCK CLIFF ROAD, AUSTIN,
                     TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-17-006563

                          MEMORANDUM OPINION

      Appellant Martin Norris filed suit against appellee Daryl Ostrander and/or
1406 Rock Cliff Road, Austin, Texas (Ostrander) for electrical work performed on
Ostrander’s home.     The trial court granted two motions for partial summary
judgment Ostrander filed challenging Norris’s causes of action. Ostrander then
non-suited his counterclaims against Norris. Ostrander did not request, nor did the
trial court sign, an order of non-suit. Norris then filed an amended petition. In that
motion Norris alleged two new causes of action, a suit on a sworn account and
breach of contract. Norris also filed a motion for leave to file his amended petition
and a motion for new trial. Norris set the motion for new trial for hearing and the
trial court denied the motion the same day as the hearing. Norris subsequently
filed this appeal.1 As explained below, we conclude the record establishes that we
lack jurisdiction over this appeal.

       While there were two partial summary judgments signed by the trial court
that disposed of all of Norris’s causes of action at the time the second partial
summary judgment order was signed, Ostrander had previously filed a
counterclaim against Norris. While Ostrander did file a notice of non-suit the same
day that the trial court signed the second partial summary judgment order, the
appellate record does not reflect that the trial court signed an order of nonsuit.
This is a requirement for this court to acquire jurisdiction even if the partial
summary judgments disposed of all of Norris’s claims. See Park Place Hospital v.
Estate of Milo, 909 S.W.2d 508, 510 (Tex. 1995) (holding that an order of nonsuit
dismissing the parties is needed to make a summary judgment final even when the
plaintiff nonsuits all claims against the party); CMR Construction & Roofing of
Austin, Inc. v. Elliot, No. 06-19-00006-CV, 2019 WL 2273871 at *2, n.2 (Tex.
App.—Texarkana May 29, 2019, no pet.) (mem. op.) (“Elliot’s cited cases deal
with the question of whether a summary judgment is final when the party nonsuits
claims but the trial court fails to enter an order of nonsuit.”); Twin Creeks Golf
Group, L.P. v. Sunset Ridge Owners Association, Inc., No. 03-15-00763-CV, 2016

       1
          The Texas Supreme Court ordered the Third Court of Appeals to transfer this case to
our court. Under the Texas Rules of Appellate Procedure, “the court of appeals to which the
case is transferred must decide the case in accordance with the precedent of the transferor court
under principles of stare decisis if the transferee court’s decision otherwise would have been
inconsistent with the precedent of the transferor court.” Tex. R. App. P. 41.3.


                                               2
WL 368636, at *2 (Tex. App.—Austin Jan. 26, 2016, no pet.) (mem. op.) (“We
also conclude that Sunset Ridge’s amendment of its petition to remove its pending
monopoly claim after the trial court already had signed the partial summary
judgment order did not make the order final and appealable; a further order from
the trial court was required.”). So, the trial court still had plenary power after
Ostrander filed his notice of non-suit. See Wasserberg v. RES-TX One, LLC, No.
14-13-00674-CV, 2014 WL 6922545, at *4 (Tex. App.—Houston [14th Dist.] Dec.
9, 2014, pet. denied) (mem. op.) (“As we have explained above, however, the
nonsuit did not make the partial summary judgment final, so the trial court still had
plenary power at the time it signed the judgment nunc pro tunc. Thus, the trial
court still had the power to make its judgment final, regardless of the title it
attached to the order doing so.”).

      After Ostrander filed his notice of nonsuit, Norris filed an amended petition
adding two new causes of action. While Norris did file a motion for leave to file
his amended petition, which was never signed by the trial court, there is nothing in
the appellate record establishing that Norris required the trial court’s permission to
file an amended petition. Therefore, in addition to the lack of an order of nonsuit,
the appellate record indicates there are two unresolved claims. We therefore must
dismiss this case because we lack jurisdiction.

      Generally, this court has civil appellate jurisdiction over final judgments or
interlocutory orders specifically authorized as appealable by statute. See Lehmann
v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Tex. Civ. Prac. & Rem. Code
Ann. § 51.014. On March 19, 2020 notification was transmitted to the parties of
this court’s intention to dismiss the appeal for want of jurisdiction unless Norris
filed a response demonstrating grounds for continuing the appeal on or before
April 9, 2020. See Tex. R. App. P. 42.3(a). No response has been filed.

                                          3
      We therefore dismiss the appeal for want of jurisdiction.



                                      /s/       Jerry Zimmerer
                                                Justice


Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                            4